Citation Nr: 1725288	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-21 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected VA death pension benefits.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 1953.  He died in November 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision of the above Department of Veterans Affairs (VA) Pension Management Center (PMC).  In July 2011, the PMC terminated the appellant's benefits as the Veteran's surviving spouse because they could not verify their marriage.


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse for the purposes of VA benefits.

2.  The appellant was eligible for VA nonservice-connected death pension benefits from December 1, 2008, through November 30, 2009.

3.  The appellant has not been eligible for VA nonservice-connected death pension benefits from December 1, 2009, due to excessive income.


CONCLUSION OF LAW

The appellant is the Veteran's surviving spouse for the purposes of VA benefits, and the criteria for VA death pension benefits were met from December 1, 2008, through November 30, 2009, but have not been met from December 1, 2009.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3(b), 3.21, 3.23, 3.271, 3.272, 3.273 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As explained below, to the extent this claim is being denied, it is being denied as a matter of law.  VCAA notice is not required because the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Improved death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's non-service-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4) (2016).

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.273 (2016).  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271 (2016).  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b) (West 2014); 38 C.F.R. § 3.3 (a)(3) (2016).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2016).  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to raise her income to that level.

A marriage license submitted in December 2008 demonstrates that the appellant and the Veteran were married in June 1987.  A death certificate submitted in December 2008 shows that the Veteran passed away in November 2008.  In her December 2008 application for VA benefits, the appellant wrote that she had been married to the Veteran from June 1987 until his death.  She did not indicate having had other marriages and indicated that she was not receiving benefits from the Social Security Administration on her own behalf or on behalf of children in her custody.  However, she also indicated receiving $406 income a month from Social Security as a surviving spouse or custodian of children.

In a November 2009 decision, the appellant was granted nonservice-connected death pension benefits, effective from November 21, 2008 and payable from December 1, 2008, at the rate of $180.00 a month.  The monthly payments were calculated by taking the appellant's Social Security income of $9,540 and subtracting the last expenses for the Veteran.  The death pension benefits were terminated as of December 1, 2009, because the appellant's income of $9,540 from Social Security exceeded the maximum income limit of $7,933 for a surviving spouse with no dependents for the year 2009.  

In May 2011 the PMC wrote to the appellant proposing to terminate her benefits in 60 days effective December 1, 2008, because she had submitted letters from the Social Security Administration showing that she had been receiving benefits under an individual named WHB.  The appellant was asked to complete a form regarding any previous marriage and VA eligibility verification reports and medical expense reports for various time periods from November 2008 through December 2011.

In the July 2011 the PMC notified the appellant that her benefits were being terminated because notification had been received from the Social Security Administration that she had been receiving benefits under a Social Security Number belonging to WHB from January 1999 through November 2008.  She had not responded to the May 2011 request for information.  The PMC could not determine if the appellant was married to the Veteran at the time of his death.  On her application for VA benefits, the appellant had indicated that she had only been married to the Veteran.  A letter to the appellant from the Social Security Administration dated June 2009 and associated with the claims file in July 2011 addressed her as Julia M. Baber and stated that her benefits on WHB's record were stopped in November 2008 because one cannot be entitled to benefits as a widow on two separate Social Security accounts.

The appellant wrote in September 2013 that her first marriage, to WHB, terminated upon his death in 1979.  She married the Veteran in 1987 and lived continuously with him until his death in December 2008.  Her son with WHB was handicapped and was considered helpless from birth, and received $331 a month from Social Security, which was issued under her name as his legal custodian and payee.  The son's benefits were under WHB's Social Security account, while she drew benefits from the Veteran's Social Security account.  However, on a VA Declaration of Status of Dependents form completed in September 2013, the appellant did not include her marriage to WHB under the section for previous marriages.

The Board notes that the Veteran's death certificate, which was obtained by VA in December 2008, lists the appellant as his wife.  Their marriage certificate, which shows they were married in June 1987, was also received by VA in December 2008.   Furthermore, the appellant has now reported that her marriage to WHB ended with his death in 1979.  The record shows that the appellant and the Veteran were married at the time of his death, and the appellant is therefore eligible for VA benefits as his widow.  Consequently, benefits for the period of December 1, 2008, through November 30, 2009, should be reinstated.

Regarding the appellant's income, to the extent she is claiming to have only ever received income from WHB's Social Security account for the benefit of their disabled son, she is not credible given that there is a letter of record from the Social Security Administration that she received payments as his widow.  Furthermore, even if any current income from WHB's Social Security account is for the benefit of their disabled son, the documentation from the Social Security Administration shows that the appellant now receives Social Security income as the Veteran's widow.  A claimant for pension can be required to provide VA with information regarding income and has an obligation to notify VA or changes in income.  See 38 C.F.R. § 3.277.  The appellant has also not always been responsive when asked to provide detailed information about her income.  Accordingly, while the Board finds that the appellant was entitled to VA nonservice-connected death pension benefits from December 1, 2008, through November 30, 2009, the benefits were thereafter properly terminated as of December 1, 2009, due to excess income.






ORDER

The appellant is the Veteran's widow for the purposes of VA benefits and nonservice-connected death pension benefits are reinstated from December 1, 2008, through November 30, 2009, but are denied from December 1, 2009.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


